Bly DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/03/2020. The amendments filed on 12/03/2020 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Darrow et al. (U.S. Pub. No. 20130279779), in view of Toth et al. (U.S. Pub. No. 20050089138) hereinafter Toth, in further view of Laux et al. (U.S. Pub. No. 20050256390) hereinafter Laux. 
Regarding claim 1, primary reference Darrow teaches:
A method for operating a magnetic resonance system (abstract; [0031]), 

Primary reference Darrow fails to teach:
wherein measurement data is able to be recorded with the magnetic resonance system (1) in a first recording mode without displacement of a patient table or in a second recording mode with displacement of a patient table before measurement begins, comprising:
at a display in communication with said computer, displaying the image dataset together with at least one setting facilitator in order to set at least one measurement parameter of a measurement dataset to be recorded; and 
at said display, superimposing, at least for a time, information that is indicative of the recording mode on the image dataset being either the first recording mode of the second recording mode
However, the analogous art of Toth of a medical imaging system with a moveable patient bed system (abstract) teaches:
wherein measurement data is able to be recorded with the magnetic resonance system (1) in a first recording mode without displacement of a patient table or in a second recording mode with displacement of a patient table before measurement begins ([0062]; [0063]; [0064]; figure 11, the CT scanner (analogous medical imaging system to MRI machines and MRI magnetic field target regions) isocenter of the fan 
at a display in communication with said computer, displaying the image dataset together with at least one setting facilitator in order to set at least one measurement parameter of a measurement dataset to be recorded ([0062]; [0063]; [0064]; figure 11, “the operator is notified of the centering error and presented with an auto-correction prompt whereby the operator is prompted to accept or reject the table elevation change.; [0080]; [0081]; figure 15, the region of interest is displayed with curser markers, including a diameter of interest, center of interest and isocenter; [0082]-[0084]; figure 16); and 
at said display, superimposing, at least for a time, information that is indicative of the recording mode on the image dataset being either the first recording mode of the second recording mode ([0063]; “the operator is notified of the centering error and presented with an auto-correction prompt whereby the operator is prompted to accept or reject the table elevation change”, “should the operator reject the autocorrection, the operator may use a graphical indication or other means to enter a user-selected centering correction”; [0080]; [0081]; these information displays to the user are considered to be indications of the recording mode of the image dataset either requiring 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging method of Darrow to incorporate the patient positioning method with display parameters as taught by Toth because improper patient centering can significantly degrade image quality and dose efficiency ([0006]). 
Primary reference Darrow further fails to teach:
at said display, superimposing, at least for a time, a first information symbol or a second information symbol, the first information symbol and the second information symbol indicating the recording mode on the image dataset being either the first recording mode or the second recording mode, respectively; and 
at said display, selectively superimposing position information indicative of a position of the patient table on the image dataset, the position information being displayed as a line graphically representing the middle of the patient table in a longitudinal direction, 
wherein at least one of the first information symbol and the second information symbol further indicates a preferred position of the patient table in a direction that is perpendicular to the longitudinal direction of the patient table.
However, the analogous art of Laux of a patient bed movement and user interface device (abstract) teaches:
at said display, superimposing, at least for a time, a first information symbol or a second information symbol, the first information symbol and the second information 
at said display, selectively superimposing position information indicative of a position of the patient table on the image dataset, the position information being displayed as a line graphically representing the middle of the patient table in a longitudinal direction ([0009]-[0014] describe an overview of the system; [0017], the bed axis 2 is a longitudinal representation of the patient table that is represented as a line on the patient in figure 1. This is further related to the bed position P1 while lies on the bed axis 2; [0018]), 
wherein at least one of the first information symbol and the second information symbol further indicates a preferred position of the patient table in a direction that is perpendicular to the longitudinal direction of the patient table (0009]-[0014] describe an overview of the system; [0017], the second information symbol P2 represents a preferred patient table location that is perpendicular to the longitudinal direction of the “bed axis 2” on which the original patient table position P1 is located. This configuration is shown in figure 1 which is reproduced below; [0018], desired bed position P2). 

    PNG
    media_image1.png
    406
    546
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging method of Darrow and Toth to incorporate the information symbol based graphical user interface as taught by Laux because it provides the user with an intuitive way of visualizing imaging scans and increases accuracy of patient bed positioning relative to the magnetic resonance isocenter ([0004]).
Regarding claim 11, primary reference Darrow teaches:
A non-transitory, computer-readable data storage medium encoded with programming instructions, said storage medium being loaded into a computer system of a magnetic resonance apparatus (abstract; [0031]) comprising 
receive an image dataset comprising at least a part of an image of an examination volume ([0042]; [0043]; [0044]; [0045]; [0046]; the localizer images to target an anatomical region of interest in the appropriate field of view are considered to be an image dataset provided to the MRI computer system); 

a movable patient table with which measurement data are able to be acquired in a first recording mode without a displacement of the patient table or in a second recording mode with displacement of the patient table before a measurement begins, said programming instructions causing said computer system to:
at a display in communication with said computer system, display the image dataset together with at least one setting facilitator in order to set at least one measurement parameter of a measurement dataset to be recorded; and 
at said display, superimpose, at least for a time, information that is indicative of the recording mode on the image dataset being either the first recording mode or the second recording mode; and 
However, the analogous art of Toth of a medical imaging system with a moveable patient bed system (abstract) teaches:
a movable patient table with which measurement data are able to be acquired in a first recording mode without a displacement of the patient table or in a second recording mode with displacement of the patient table before a measurement begins ([0062]; [0063]; [0064]; figure 11, the CT scanner (analogous medical imaging system to MRI machines and MRI magnetic field target regions) isocenter of the fan beam is considered to be the target location for the centroid of the imaged patient. In one imaging mode, [0063], lines 1-4 the system determines that mis-centering is less than a threshold and no table movement is needed before scanning can begin. In a second recording mode [0063], lines 5-16, when the mis-centering is greater than a threshold, table movement is required before the data can be acquired and the operator is 
at a display in communication with said computer system, display the image dataset together with at least one setting facilitator in order to set at least one measurement parameter of a measurement dataset to be recorded ([0062]; [0063]; [0064]; figure 11, “the operator is notified of the centering error and presented with an auto-correction prompt whereby the operator is prompted to accept or reject the table elevation change.; [0080]; [0081]; figure 15, the region of interest is displayed with curser markers, including a diameter of interest, center of interest and isocenter; [0082]-[0084]; figure 16); and 
at said display, superimpose, at least for a time, information that is indicative of the recording mode on the image dataset being either the first recording mode or the second recording mode; and ([0063]; “the operator is notified of the centering error and presented with an auto-correction prompt whereby the operator is prompted to accept or reject the table elevation change”, “should the operator reject the autocorrection, the operator may use a graphical indication or other means to enter a user-selected centering correction”; [0080]; [0081]; these information displays to the user are considered to be indications of the recording mode of the image dataset either requiring table movement (second recording mode) or not requiring table movement (first recording mode).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging apparatus of Darrow to incorporate the patient positioning system with display 
Primary reference Darrow further fails to teach:
at said display, superimpose, at least for a time, first information symbol or a second information symbol, the first information symbol and the second information symbol indicating the recording mode on the image dataset being either the first recording mode or the second recording mode, respectively; and 
at said display, selectively superimposing position information indicative of a position of the patient table on the image dataset, the position information being displayed as a line graphically representing the middle of the patient table in a longitudinal direction, 
wherein at least one of the first information symbol and the second information symbol further indicates a preferred position of the patient table in a direction that is perpendicular to the longitudinal direction of the patient table.
However, the analogous art of Laux of a patient bed movement and user interface device (abstract) teaches:
at said display, superimpose, at least for a time, first information symbol or a second information symbol, the first information symbol and the second information symbol indicating the recording mode on the image dataset being either the first recording mode or the second recording mode, respectively ([0009]-[0014] describe an overview of the system; [0017], the information symbol of P1 and the information symbol P2 displayed graphically on figure 1 show weather the image is at a bed position P1 or an alternate bed position P2. This is displayed as a circular symbol on the 
at said display, selectively superimposing position information indicative of a position of the patient table on the image dataset, the position information being displayed as a line graphically representing the middle of the patient table in a longitudinal direction ([0009]-[0014] describe an overview of the system; [0017], the bed axis 2 is a longitudinal representation of the patient table that is represented as a line on the patient in figure 1. This is further related to the bed position P1 while lies on the bed axis 2; [0018]), 
wherein at least one of the first information symbol and the second information symbol further indicates a preferred position of the patient table in a direction that is perpendicular to the longitudinal direction of the patient table (0009]-[0014] describe an overview of the system; [0017], the second information symbol P2 represents a preferred patient table location that is perpendicular to the longitudinal direction of the “bed axis 2” on which the original patient table position P1 is located. This configuration is shown in figure 1 which is reproduced below; [0018], desired bed position P2). 

    PNG
    media_image1.png
    406
    546
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging method of Darrow and Toth to incorporate the information symbol based graphical user interface as taught by Laux because it provides the user with an intuitive way of visualizing imaging scans and increases accuracy of patient bed positioning relative to the magnetic resonance isocenter ([0004]).
Regarding claim 12, primary reference Darrow teaches:
 A magnetic resonance apparatus (abstract; [0031]) comprising: 
a magnetic resonance data acquisition scanner comprising a movable patient table ([0031]; [0038], cradle 112; [0051]; [0059]; [0064]; [0068]; figures 1 and 2); 
said computer being configured to receive an image dataset comprising at least a part of an image of an examination volume ([0042]; [0043]; [0044]; [0045]; [0046]; the localizer images to target an anatomical region of interest in the appropriate field of view are considered to be an image dataset provided to the MRI computer system); 

Primary reference Darrow fails to teach:
a computer configured to operate said MR data acquisition scanner in a first recording mode without displacement of the patient table or in a second recording mode with displacement of the patient table; 
said computer being configured to display the image dataset together with at least one setting facilitator at said display, in order to set at least one measurement parameter of a measurement dataset to be recorded; and 
said computer being configured to superimpose, at said display at least for a time, information that is indicative of the recording mode on the image dataset being either the first recording mode or the second recording mode; and 
However, the analogous art of Toth of a medical imaging system with a moveable patient bed system (abstract) teaches:
a computer configured to operate said MR data acquisition scanner in a first recording mode without displacement of the patient table or in a second recording mode with displacement of the patient table ([0062]; [0063]; [0064]; figure 11, the CT scanner (analogous medical imaging system to MRI machines and MRI magnetic field target regions) isocenter of the fan beam is considered to be the target location for the centroid of the imaged patient. In one imaging mode, [0063], lines 1-4 the system determines that mis-centering is less than a threshold and no table movement is needed before scanning can begin. In a second recording mode [0063], lines 5-16, when the mis-centering is greater than a threshold, table movement is required before the data can be acquired and the operator is prompted before accepting table changes); 

said computer being configured to superimpose, at said display at least for a time, information that is indicative of the recording mode on the image dataset being either the first recording mode or the second recording mode; and ([0063]; “the operator is notified of the centering error and presented with an auto-correction prompt whereby the operator is prompted to accept or reject the table elevation change”, “should the operator reject the autocorrection, the operator may use a graphical indication or other means to enter a user-selected centering correction”; [0080]; [0081]; these information displays to the user are considered to be indications of the recording mode of the image dataset either requiring table movement (second recording mode) or not requiring table movement (first recording mode).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging apparatus of Darrow to incorporate the patient positioning system with display parameters as taught by Toth because improper patient centering can significantly degrade image quality and dose efficiency ([0006]). 

said computer being configured to superimpose, at said display at least for a time, a first information symbol or a second information symbol, the first information symbol and the second information symbol indicating the recording mode on the image dataset being either the first recording mode or the second recording mode, respectively; and 
said computer being configured to selectively superimpose, at said display position information indicative of a position of the patient table on the image dataset, the position information being displayed as a line graphically representing the middle of the patient table in a longitudinal direction, 
wherein at least one of the first information symbol and the second information symbol further indicates a preferred position of the patient table in a direction that is perpendicular to the longitudinal direction of the patient table
However, the analogous art of Laux of a patient bed movement and user interface device (abstract) teaches:
said computer being configured to superimpose, at said display at least for a time, a first information symbol or a second information symbol, the first information symbol and the second information symbol indicating the recording mode on the image dataset being either the first recording mode or the second recording mode, respectively ([0009]-[0014] describe an overview of the system; [0017], the information symbol of P1 and the information symbol P2 displayed graphically on figure 1 show weather the image is at a bed position P1 or an alternate bed position P2. This is displayed as a circular symbol on the graphical interface. P2 is considered to be a second recording 
said computer being configured to selectively superimpose, at said display position information indicative of a position of the patient table on the image dataset, the position information being displayed as a line graphically representing the middle of the patient table in a longitudinal direction ([0009]-[0014] describe an overview of the system; [0017], the bed axis 2 is a longitudinal representation of the patient table that is represented as a line on the patient in figure 1. This is further related to the bed position P1 while lies on the bed axis 2; [0018]), 
wherein at least one of the first information symbol and the second information symbol further indicates a preferred position of the patient table in a direction that is perpendicular to the longitudinal direction of the patient table ([0009]-[0014] describe an overview of the system; [0017], the second information symbol P2 represents a preferred patient table location that is perpendicular to the longitudinal direction of the “bed axis 2” on which the original patient table position P1 is located. This configuration is shown in figure 1 which is reproduced below; [0018], desired bed position P2). 

    PNG
    media_image1.png
    406
    546
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging method of Darrow and Toth to incorporate the information symbol based graphical user interface as taught by Laux because it provides the user with an intuitive way of visualizing imaging scans and increases accuracy of patient bed positioning relative to the magnetic resonance isocenter ([0004]).
Regarding claim 14, the combined references of Darrow, Toth, and Laux teach all of the limitations of claim 1. Primary reference Darrow further fails to teach:
wherein the position information is superimposed on the image dataset only when the recording mode is changed from the first recording mode to the second recording mode.
However, the analogous art of Laux of a patient bed movement and user interface device (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging method of Darrow, Toth, and Laux to incorporate the use of the superimposition of the position information when switching modes as taught by Laux because it provides the user with a graphical way of visualizing current bed position information to desired bed position information without physically moving the patient. This increases accuracy due reduced misalignment from inaccurate estimations ([0010]). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Darrow, in view of Toth, in further view of Laux as applied to claim 1 above, and further in view of Kozuka et al. (U.S. Pub. No. 20160128795) hereinafter Kozuka.  
Regarding claim 2, the combined references of Darrow, Toth, and Laux teach all of the limitations of claim 1. Primary reference Darrow further fails to teach:
Comprising displaying, as said setting facilitator, a setting facilitator for slice selection
However, the analogous art of Kozuka of a user input for positioning image selections for a medical imaging system at target regions (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance imaging method of Darrow, Toth, and Laux to incorporate the slice selection display feature as taught by Kozuka because obtaining multiple slice images and changing the slice position enables a user to recognize a three dimensional shape of a lesion or a disease state ([0034]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Darrow, in view of Toth, in view of Laux, in further view of Kozuka as applied to claim 2 above, and further in view of Sueoka et al. (U.S. Pub. No. 20130147480) hereinafter Sueoka.   
Regarding claim 3, the combined references of Darrow, Toth, Laux, and Kozuka teach all of the limitations of claim 2. Primary reference Darrow further fails to teach:
comprising displaying the position information indicative of the position of the patient table as a function of a position of a selected slice.
However, the analogous art of Sueoka of a magnetic resonance imaging system with a bed positioning feature (abstract) teaches:
comprising displaying the position information indicative of the position of the patient table as a function of a position of a selected slice.  ([0161]; [0162]; [0163]; [0164], “displays choices together with the warning information on the display unit 34. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance imaging method of Darrow, Toth, Laux, and Kozuka to incorporate the bed position as a function of slice selection as taught by Sueoka because changing bed position may be required for the selection of certain imaging slices and it provides the user with an indication if the selected slice is outside of the magnetic field of view ([0021]; [0023]). 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Darrow, in view of Toth, in view of Laux, in view of Kozuka, in further view of Sueoka as applied to claim 3 above, and further in view of Braun et al. (U.S. Pub. No. 20160074004) hereinafter Braun.
Regarding claim 4, the combined references of Darrow, Toth, Laux, Kozuka, and Sueoka teach all of the limitations of claim 3. Primary reference Darrow further fails to teach:
comprising displaying at least one of the first information symbol, the second information symbol, or the position information during activation of the setting facilitator
However, the analogous art of Braun of a positioning system for an examination table in a medical imaging device (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance imaging method of Darrow, Toth, Laux, Kozuka, and Sueoka to incorporate displaying an information symbol during activation of the setting facilitator as taught by Braun because it enables the user to position a region of interest while visualizing an information symbol in order to aid in positioning an examination volume ([0079]). 
Regarding claim 6, the combined references of Darrow, Toth, Laux, Kozuka, and Sueoka teach all of the limitations of claim 3. Primary reference Darrow further fails to teach:
comprising displaying at least one of the first information symbol, the second information symbol, or the position information superimposed on the image dataset for an entire duration of the image dataset being displayed via the display
However, the analogous art of Braun of a positioning system for an examination table in a medical imaging device (abstract) teaches:
comprising displaying at least one of the first information symbol, the second information symbol, or the position information superimposed on the image dataset for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance imaging method of Darrow, Toth, Laux, Kozuka, and Sueoka to incorporate displaying an information symbol throughout the display as taught by Braun because it enables the user to position a region of interest while visualizing an information symbol in order to aid in positioning an examination volume ([0079]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Darrow, in view of Toth, in view of Laux, in view of Kozuka, in further view of Sueoka as applied to claim 3 above, and further in view of Braun, in view of Sano et al. (U.S. Pub. No. 20160100788) hereinafter Sano.  
Regarding claim 5, the combined references of Darrow, Toth, Laux, Kozuka, and Sueoka teach all of the limitations of claim 3. Primary reference Darrow further fails to teach:
comprising displaying at least one of the first information symbol, the second information symbol, or the position information during activation of the setting facilitator 
However, the analogous art of Braun of a positioning system for an examination table in a medical imaging device (abstract) teaches:
comprising displaying at least one of the first information symbol, the second information symbol, or the position information during activation of the setting facilitator (figure 9; [0064]; [0079], the marking location information M is considered to be a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance imaging method of Darrow, Toth, Laux, Kozuka, and Sueoka to incorporate displaying an information symbol during activation of the setting facilitator as taught by Braun because it enables the user to position a region of interest while visualizing an information symbol in order to aid in positioning an examination volume ([0079]). 
Primary reference Darrow further fails to teach:
and for a predetermined period of time after said activation
However, the analogous art of Sano of touch display with adjustable graphics (abstract) teaches:
and for a predetermined period of time after said activation ([0192], touch instruction graphic is displayed and after a predetermined period of time the touch graphic displayed so far is deleted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance imaging method of Darrow, Toth, Laux, Kozuka, Sueoka and Braun to incorporate the predetermined period of display time as taught by Sano because leaving graphics displayed on the screen indefinitely clutters the available display room and inhibits the view of clinically relevant information. 
Claims 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Darrow, in view of Toth, in further view of Laux, as applied to claims 1 or 11 or 12 above, and further in view of Jun et al. (U.S. Pub. No. 20160350503) hereinafter Jun. 
Regarding claim 9, the combined references of Darrow, Toth, and Laux teach all of the limitations of claim 1. Primary reference Darrow further fails to teach:
comprising displaying the first information symbol and the second information symbol disposed at the same location at an edge of the image dataset to indicate the recording mode being either the first recording mode or the second recording mode, respectively.
However, the analogous art of Jun of a medical image display apparatus configured to display medical images and receive input from a user (abstract) teaches:
comprising displaying the first information symbol and the second information symbol disposed at the same location at an edge of the image dataset to indicate the recording mode being either the first recording mode or the second recording mode, respectively ([0346]-[0357]; figure 28, the third UI 2831 includes icons corresponding to (2) functions of an operating mode for a live mode to a freeze mode, which teaches to the operation mode configuration of the combined Darrow, Toth, and Laux invention. As shown in figure 28, the UI 2831 is located at the edge of the image dataset with both icons (symbols) located at the same location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance imaging method of Darrow, Toth, and Laux to incorporate the positioning of the symbol 
Regarding claim 17, the combined references of Darrow, Toth, and Laux teach all of the limitations of claim 11. Primary reference Darrow further fails to teach:
wherein the first information symbol and the second information symbol are disposed at the same location at an edge of the image dataset to indicate the recording mode being either the first recording mode or the second recording mode, respectively.
However, the analogous art of Jun of a medical image display apparatus configured to display medical images and receive input from a user (abstract) teaches:
wherein the first information symbol and the second information symbol are disposed at the same location at an edge of the image dataset to indicate the recording mode being either the first recording mode or the second recording mode, respectively ([0346]-[0357]; figure 28, the third UI 2831 includes icons corresponding to (2) functions of an operating mode for a live mode to a freeze mode, which teaches to the operation mode configuration of the combined Darrow, Toth, and Laux invention. As shown in figure 28, the UI 2831 is located at the edge of the image dataset with both icons (symbols) located at the same location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance imaging method of Darrow, Toth, and Laux to incorporate the positioning of the symbol at the edge of the image dataset as taught by Jun because it provides the user with a 
Regarding claim 18, the combined references of Darrow, Toth, and Laux teach all of the limitations of claim 12. Primary reference Darrow further fails to teach:
wherein the computer is configured to superimpose at the display the first information symbol and the second information symbol at the same location at an edge of the image dataset to indicate the recording mode being either the first recording mode or the second recording mode, respectively.
However, the analogous art of Jun of a medical image display apparatus configured to display medical images and receive input from a user (abstract) teaches:
wherein the computer is configured to superimpose at the display the first information symbol and the second information symbol at the same location at an edge of the image dataset to indicate the recording mode being either the first recording mode or the second recording mode, respectively ([0346]-[0357]; figure 28, the third UI 2831 includes icons corresponding to (2) functions of an operating mode for a live mode to a freeze mode, which teaches to the operation mode configuration of the combined Darrow, Toth, and Laux invention. As shown in figure 28, the UI 2831 is located at the edge of the image dataset with both icons (symbols) located at the same location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance imaging method of Darrow, Toth, and Laux to incorporate the positioning of the symbol at the edge of the image dataset as taught by Jun because it provides the user with a .  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Darrow, in view of Toth, in further view of Laux as applied to claim 1 above, and further in view of Braun. 
Regarding claim 10, the combined references of Darrow, Toth, and Laux teach all of the limitations of claim 1. Primary reference Darrow further fails to teach:
Wherein the first information symbol and the second information symbol have the same outer contour
However, the analogous art of Braun of a positioning system for an examination table in a medical imaging device (abstract) teaches:
Wherein the first information symbol and the second information symbol have the same outer contour (figure 6, [0073]-[0075]; figure 8, [0077]-[0078]; and figure 9, [0079]-[0081]; the information symbol marker M is displayed as the same arrow shape (this shape is considered to be the outer contour) in various recording/interface modes whether the user is selecting a region of interest or defining a start line for a scan region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance imaging method of Darrow, Toth, and Laux to incorporate the use of the same symbol contour across recording modes as taught by Braun because utilizing the same marker interface in different scan modes enables the reuse of the same marker as long as the . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Darrow, in view of Toth in further view of Laux as applied to claim 1 above, and further in view of Ho et al. (U.S. Pub. No. 7738944) hereinafter Ho. 
	Regarding claim 13, the combined references of Darrow, Toth, and Laux teach all of the limitations of claim 1. Primary reference Darrow further fails to teach:
wherein the first information symbol and the second information symbol are triangles that indicate the preferred position of the patient table via a tip of the respective triangles
However, the analogous art of Ho of a whole body scanning MR imaging system with patient movement table (abstract) teaches:
wherein the information symbols are triangles that indicate the preferred position of the patient table via a tip of the respective triangles (figure 2, magnet isocenter symbol 110 includes a triangle tip to refer to the specific region of the patient table that the isocenter is located at. Col 5, lines 27-61; Note that the combined Darrow, Toth, and Laux references teach to both a first and second information symbol in the combined invention. Ho would be incorporated to adjust both the first and second information symbols to the triangular shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance imaging method of Darrow, Toth, and Laux to incorporate the use of a triangular tip as . 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Darrow, in view of Toth in further view of Laux as applied to claim 1 above, and further in view of Nagao et al. (U.S. Pat. No. 7486076) hereinafter Nagao.
Regarding claim 15, the combined references of Darrow, Toth, and Laux teach all the limitations of claim 1. Primary reference Darrow further fails to teach:
wherein the position information is superimposed on the image dataset in the first recording mode and the second recording mode.
	However, the analogous art of Nagao of an MRI apparatus and method for properly setting imaging positions of regions on a moveable patient table (abstract) teaches:
wherein the position information is superimposed on the image dataset in the first recording mode and the second recording mode. (figures 3(a) and 3(b); col 6, lines 5-67, position information of the table movement line is depicted on both an image wherein the subject is placed straight in the center of the table and one with the subject tilted as in figure 3(b). These are distinct recording modes that in the combined invention of Darrow, Toth, and Laux are considered to be the first and second mode as claimed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance imaging method of Darrow, Toth, and Laux to incorporate the display of the position information in both the first and second recording modes as taught by Nagao because it 
Regarding claim 16, the combined references of Darrow, Toth, Laux, and Nagao teach all the limitations of claim 15. Primary reference Darrow further fails to teach:
wherein the position information that is superimposed on the image dataset in the first recording mode is displayed in a different manner graphically than the position information that is superimposed on the image dataset the second recording mode
However, the analogous art of Laux of a patient bed movement and user interface device (abstract) teaches:
wherein the position information that is superimposed on the image dataset in the first recording mode is displayed in a different manner graphically than the position information that is superimposed on the image dataset the second recording mode ([0009]-[0014] describe an overview of the system; [0017], as shown in figure 1, the current bed position mode includes the point P1 which is visualized graphically on the line 2 which represents the bed axis in the image. Point P2 for the second image mode (requiring bed movement) is shown without a bed axis line, which is considered to be a display in a different manner graphically as the user is able to determine whether it is a point on the current axis or requires bed movement; [0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging method of Darrow, Toth, Laux, and Nagao to incorporate the differences in visualization of the superimposition of the position information as taught by Laux because it provides . 

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL J TSAI/Primary Examiner, Art Unit 3785